Case 7:19-cv-00363-GEC-PMS Document 23 Filed 07/14/20 Page 1 of 6 Pageid#: 120




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 WILBERT MCKREITH,                                         )    CASE NO. 7:19CV00363
                                                           )
                            Plaintiff,                     )
 v.                                                        )    MEMORANDUM OPINION
                                                           )
 UNITED STATES,                                            )    By: Glen E. Conrad
                                                           )    Senior United States District Judge
                            Defendant.                     )

          Plaintiff Wilbert McKreith, a federal inmate proceeding pro se, brings this civil action

 under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671, et seq., based on officials’

 alleged negligence causing him to be punished without due process for six days while he was

 confined at the United States Penitentiary in Lee County, Virginia (“USP Lee”). After review of

 the record, the court concludes that the defendant’s motion to dismiss must granted.

                                                           I.

          Liberally construed, McKreith’s submissions offer the following sequence of events

 related to his FTCA claims. 1 On January 31, 2018, Federal Bureau of Prisons (“BOP”) officers

 removed McKreith from his cell after a report that it was not in compliance with sanitation

 requirements.      During a subsequent search, officers claimed to have discovered a weapon

 constructed of a government-issued “sock and shampoo bottles with a piece of a t-shirt tied

 around it.” Pl.’s Resp. Exhibits, ECF No. 20-2. Based on this discovery, officers wrote an

 incident report charging McKreith with a disciplinary infraction for destroying government

 property that was issued to him without defect. In response to this purported misconduct, the

          1
            McKreith initially titled his pleading as a petition for a writ of habeas corpus under 28 U.S.C. § 2241, but
 the only relief he requested was monetary damages. After the court notified him of this problem, he filed two
 overlapping, amended complaints concerning his FTCA claim, ECF Nos. 8, 9. This summary of relevant events and
 allegations is taken from McKreith’s amended complaints, his response to the motion to dismiss, ECF No. 20, and
 attachments thereto.
Case 7:19-cv-00363-GEC-PMS Document 23 Filed 07/14/20 Page 2 of 6 Pageid#: 121




 warden authorized staff to clothe McKreith in paper clothing for six days. 2 In a separate

 memorandum, the warden approved a request from the chief psychologist and other

 administrators for authorization to issue McKreith only paper clothing and linens for six days,

 because he had destroyed his sheets and clothing items. This memorandum stated, in pertinent

 part, that because of McKreith’s continued destruction of his government-issued bedding and

 clothing, after repeated warnings, officers were approved to place him

          on paper clothing and bedding status for a period not to exceed six (6) days,
          starting: 1-31-18 through 2-7-18. This status will be reviewed every 3 days. . . .
          After 6 days, the inmate is removed from the alternate clothing/linen status, or, if
          necessary a new authorization is generated. Inmates must be offered a change of
          clothing daily and the clothing must be adequate to the temperatures in the SHU.

 Id. at 2.

          When officers informed McKreith that because of the weapon found in his cell, he would

 be issued only paper clothing and bedding for six days, he threatened to kill himself. See gen. id.

 at 8-10. After a mental health professional interviewed McKreith, that individual recommended

 that he “be placed on suicide watch for increased safety, given he became highly agitated

 throughout the contact and continued to verbalize[ ] intentions of self-harm.”                               Id. at 10.

 McKreith also states that he was issued only paper clothing for six days.

          In the fall of 2018, McKreith filed a tort claim with the BOP. McKreith alleged that on

 January 31, 2018, BOP staff members made false statements about his behavior that caused him

 to be placed “on paper clothing and bedding status for six days without due process,” although

 he “DID no wrong.” Id. at 12. McKreith asserted that these events caused him personal injury

 because “[his] body was subjected to six-days of paper clothing and lost [sic] of the use[ ] of

 personal property.” Id. McKreith sought $50,000 in monetary compensation for his tort claim.

          2
              BOP Program Statement 5270.11 authorizes the use of paper bedding and/or clothing after an inmate
 alters, destroys, or uses issued clothing or linens in a manner that poses a threat to safety, security, or the good order
 of the SHU or to himself, other inmates, or staff.

                                                             2
Case 7:19-cv-00363-GEC-PMS Document 23 Filed 07/14/20 Page 3 of 6 Pageid#: 122




 In a letter dated April 1, 2019, BOP Regional Counsel issued a denial letter, stating: “An

 investigation into your claim failed to reveal that you suffered a compensable personal injury due

 to the negligence of a government employee acting within the scope of employment.” Id. at 15.

        McKreith’s amended FTCA complaint alleges that various BOP employees falsely

 accused him of destroying government-issued property, using a stock photograph of a weapon

 formed with a sock, parts of a tee-shirt, and shampoo bottles. As relief, McKreith seeks

 monetary damages for BOP employees’ “willful[ ] . . . false statements,” BOP policy violations,

 and “hoaxes” that caused him to be sanctioned without due process. Am. Compl. 4, ECF No 8.

 Specifically, he claims that he “was subjected to six (6) days of paper clothing (without any

 change of clothing) and los[s] of the use of personal property.” Id. at 9. McKreith also claims

 that the BOP employees’ falsities caused him to be “place[d] on suicide watch for the mind and

 mental stress break down cause[d] by the false incident report,” during which he suffered

 “sleeplessness, anxiety, stress and humiliation for the false report.” Am. Compl. 3, 4, ECF No.

 9.

        The defendant, the United States, has filed a motion to dismiss under Rule 12(b)(1) of the

 Federal Rules of Civil Procedure, for lack of jurisdiction. Specifically, the defendant argues that

 McKreith’s FTCA claims are barred under 28 U.S.C. § 1346(b)(1), because he has not alleged

 any personal physical injury resulting from the BOP employees’ alleged negligence and false

 accusations. McKreith has responded to the motion, making the matter ripe for disposition.

                                                 II.

        Under Rule 12(b)(1), the plaintiff bears the burden of establishing federal jurisdiction.

 See Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009); Adams v. Bain, 697 F.2d 1213,

 1219 (4th Cir. 1982). When a Rule 12(b)(1) motion attacks the complaint as failing to state facts



                                                 3
Case 7:19-cv-00363-GEC-PMS Document 23 Filed 07/14/20 Page 4 of 6 Pageid#: 123




 upon which subject matter jurisdiction may be based, the court assumes that the facts in the

 complaint are true. Kerns, 585 F.3d at 192.

        The United States is immune from suit except in the narrow circumstances where it has

 waived that immunity. FDIC v. Meyer, 510 U.S. 471, 475–76 (1994). The FTCA, as amended

 by the Prison Litigation Reform Act, issues a limited waiver of the United States’ immunity for

 the type of claim McKreith is apparently asserting here—

        for money damages . . . for injury or loss of property, or personal injury or death
        caused by the negligent or wrongful act or omission of any employee of the
        Government while acting within the scope of his office or employment, under
        circumstances where the United States, if a private person, would be liable to the
        claimant in accordance with the law of the place where the act or omission
        occurred.

 28 U.S.C. § 1346(b)(1) (emphasis added).

        The FTCA expressly precludes, however, inmate tort actions against the United States for

 “mental or emotional injury . . . without a prior showing of physical injury.”         28 U.S.C.

 § 1346(b)(2). “Although the FTCA does not define ‘physical injury,’ courts have held that the

 ‘physical injury’ need not be significant, but it must be more than de minimis.” Jones v. FCI

 Beckley Med. Employees, No. 5:11-CV-00530, 2014 WL 1333211, at *8 (S.D.W. Va. Apr. 1,

 2014) (citations omitted). Where a plaintiff does not allege any physical injury that he suffered

 because of the alleged official negligence or misconduct, he fails to state any claim actionable

 under the FTCA. See, e.g., Wilkerson v. United States, No. 5:10-CT-3141-D, 2012 WL 293366,

 at *2 (E.D.N.C. Jan. 31, 2012) (finding insufficient evidence for FTCA claim where plaintiff

 alleged “he suffered unnecessary humiliation and indignity in front of female prison staff, and in

 front of inmates in general”); Rogers v. United States, 696 F. Supp. 2d 472, 504 (W.D. Pa. 2010)

 (dismissing FTCA claim for failure to allege negligence-caused physical injury); Michtavi v.

 United States, 345 F. App’x 727, 730 (3d Cir. 2009) (where plaintiff “never alleged a physical

                                                 4
Case 7:19-cv-00363-GEC-PMS Document 23 Filed 07/14/20 Page 5 of 6 Pageid#: 124




 injury or symptom of any kind,” no actionable FTCA claim stated); Glover–Bryant v. Uptagraft,

 No. 09–CV–134–JMH, 2009 WL 2877149, at *1, 67 (E.D. Ky. Sept. 2, 2009) (rejecting FTCA

 claim for visual strip search, stating “it is damages for just such invisible injuries which Congress

 has chosen to preclude in prisoner lawsuits”); Sypert v. United States, 559 F. Supp. 546, 548

 (D.D.C. 1983) (rejecting FTCA claim for exposure to active tuberculosis, where inmate never

 developed disease, stating that he does not satisfy physical injury requirement and cannot recover

 FTCA damages for negligently caused mental anguish about the possibility of getting disease).

        As indicated, the United States asserts that McKreith’s FTCA claim must be dismissed

 because his pleadings do not allege that he suffered any physical injury as a result of the alleged

 negligence or wrongful conduct by BOP employees in January and February 2018. The court

 must agree. At the most, McKreith’s tort claim to the BOP alleged that he was required to wear

 paper clothing for six days and temporarily lost the use of his personal property during that time.

 He does not claim that these undesirable conditions caused him any personal physical harm

 whatsoever or that he lost any property item on a permanent basis. In his amended complaint,

 McKreith also complains that his reaction to the allegedly false accusations caused him to be

 placed on suicide watch for an unspecified period under unspecified conditions. His exhibits

 indicate, however, that a mental health professional imposed the suicide watch precautions for

 McKreith’s safety. Thus, the court finds no indication that these precautions were caused by the

 BOP negligence or misconduct about which McKreith has complained. Moreover, McKreith




                                                  5
Case 7:19-cv-00363-GEC-PMS Document 23 Filed 07/14/20 Page 6 of 6 Pageid#: 125




 fails to present any physical injury or permanent property loss he suffered from being

 temporarily confined under suicide precautions. 3

                                                          III.

          In conclusion, for the reasons stated, the court will grant the United States’ motion to

 dismiss. Because McKreith has not alleged any personal physical injury caused by federal

 employees’ negligence or misconduct, and cannot recover for property detention or loss, his

 FTCA action must be dismissed for lack of jurisdiction, pursuant to 28 U.S.C. §§ 1346(b)(1) and

 2680(c). An appropriate order will enter herewith.

          The clerk is directed to send copies of this memorandum opinion and accompanying

 order to the plaintiff and to counsel of record for the defendant.

          ENTER: This _____
                       14th day of July, 2020.

                                                                 _________________________________
                                                                 Senior United States District Judge




          3
            The defendant does not directly address McKreith’s allegation that he suffered a loss of property. Even if
 McKreith had identified particular property items that were lost due to BOP employees’ negligence, which he has
 not done, such losses fall within a separate exception to the FTCA waiver of liability for the United States. See 28
 U.S.C.      § 2680(c) (providing that FTCA does not apply to “[a]ny claim arising in respect of . . . the detention of
 any goods, merchandise, or other property by an officer of customs or excise or any other law enforcement
 officer.”). This exclusion applies to all law enforcement officers, including BOP officers, Ali v. Fed. Bureau of
 Prisons, 552 U.S. 214, 228 (2008), and to all claims “arising out of a detention of property.” Kosak v. United States,
 465 U.S. 848, 854 (1984).

                                                           6
